In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-20-00078-CV

VICTORIA DAVID, INDEPENDENT                   §   On Appeal from the 348th District
EXECUTRIX OF THE ESTATE OF JEAN                   Court
CASH DAVID AND AS TRUSTEE OF THE
BILL AND JEAN DAVID FAMILY TRUST,             §   of Tarrant County (348-307403-19)
Appellant

V.                                            §   October 22, 2020

ALLAN HOWETH, INDIVIDUALLY, AND               §   Memorandum Opinion by Justice
CANTEY HANGER, L.L.P., Appellees                  Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Victoria David shall pay all of the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel